                                                                                       FILED
                                                                              2019 Feb-11 AM 08:57
                                                                              U.S. DISTRICT COURT
                                                                                  N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                     NORTHEASTERN DIVISION


SENDRELLA MOORE,                        }
                                        }
      Plaintiff,                        }
v.                                      }   Case No.: 5:18-mc-01414-MHH
                                        }
MIDFIRST BANK,                          }
                                        }
      Defendant.


                   MEMORANDUM OPINION AND ORDER

      This case is before the Court on MidFirst Bank’s motion to withdraw the

general order of reference pertaining to an adversary proceeding that Sendrella

Moore filed against MidFirst in bankruptcy court. (Doc. 1).

      On April 5, 2017, Ms. Moore filed a Chapter 13 bankruptcy petition. (Doc.

1, ¶ 1; Doc. 5, p. 2, ¶ 1). Ms. Moore included in her Schedule D a secured

mortgage debt and identified MidFirst Bank as a secured creditor. (Doc. 1, ¶ 1;

Doc. 5, p. 2, ¶ 2). While the bankruptcy proceedings were pending, on at least two

occasions, MidFirst mailed a “Bankruptcy Message” to Ms. Moore. (Doc. 5, p. 2,

¶ 3; Doc. 5-1; Doc. 5-2). The documents state:

      Our records show that you are a debtor in bankruptcy. We are
      sending this statement to you for informational and compliance
      purposes only. It is not an attempt to collect debt against you.



                                        1
      If your bankruptcy plan requires you to send your regular monthly
      mortgage payments to the Trustee, you should pay the Trustee instead
      of us. Please contact your attorney or the Trustee if you have
      questions.

      If you want to stop receiving statements, write to us.

(Doc. 5-1, p. 1; Doc. 5-2, p. 1).

      In response, Ms. Moore filed an adversary proceeding in the bankruptcy

court. (Doc. 5, p. 2, ¶ 4). Ms. Moore contends that MidFirst’s mailings constitute

demands for payment that violate the automatic bankruptcy stay under 11 U.S.C. §

362(a)(3). (Doc. 5, p. 2, ¶ 3). Pursuant to 28 U.S.C. § 157(d), MidFirst asks the

Court to withdraw the reference and exercise jurisdiction over the adversary

proceeding. (Doc. 1).

      District courts possess “original and exclusive jurisdiction” of cases under

Title 11 of the Bankruptcy Code. 28 U.S.C. § 1334. A district court may refer

those cases to a bankruptcy court. 28 U.S.C. § 157(a) (“Each district court may

provide that any or all cases under title 11 and any or all proceedings arising under

title 11 or arising in or related to a case under title 11 shall be referred to the

bankruptcy judges for the district.”). This Court has issued a general order of

reference for bankruptcy matters. Pursuant to § 157 (d), the Court “may withdraw,

in whole or in part, any case or proceeding referred under this section, on its own

motion or on timely motion of any party, for cause shown.” 28 U.S.C. § 157(d).

The Court must “on timely motion of a party, so withdraw a proceeding if the court
                                         2
determines that resolution of the proceeding requires consideration of both title 11

and other laws of the United States regulating organizations or activities affecting

interstate commerce.” 28 U.S.C. § 157(d).

      The Court grants MidFirst’s motion to withdraw the general order of

reference with respect to Ms. Moore’s adversary proceeding because MidFirst has

shown good cause for doing so. There are multiple adversary proceedings pending

in this district against MidFirst, and those proceedings will require interpretation of

regulations that the Consumer Protection Financial Bureau recently enacted. Ms.

Moore acknowledges that MidFirst’s affirmative defense concerning the

regulations presents a question of first impression that “requires the material

consideration of non-bankruptcy law.” (Doc. 5, pp. 4-5). Because the issues in the

adversarial proceeding require the material consideration of non-bankruptcy law

and because a decision by the bankruptcy court on a question of first impression

likely would generate an appeal to this Court, withdrawal of the reference will

promote efficient use of the parties’ and the Court’s resources. In re Simmons, 200

F.3d 738, 742 (11th Cir. 2000).

      Also pending before the Court is the parties’ joint motion to consolidate.

(Doc. 8). Pursuant to Rule 42 of the Federal Rules of Civil Procedure, the parties

ask the Court to consolidate this matter with other related matters pending in this

district. As a matter of settled practice, when parties ask to consolidate related


                                          3
cases in this district, the cases typically are consolidated by and before the judge

presiding over the first-filed case. The practice prevents judge shopping. Because

Moore is not the first case filed among the cases that the parties wish to

consolidate, the Court may not decide the motion to consolidate in this case.

      The Court asks the Clerk to please term Docs. 1 and 8.

      DONE and ORDERED this February 8, 2019.


                                    _________________________________
                                    MADELINE HUGHES HAIKALA
                                    UNITED STATES DISTRICT JUDGE




                                         4
